Sears-Collins, Justice.
Statements made by the appellant, Janice Adcock, during a hearing for temporary child support in a paternity action she brought against her biological father, who is also the biological father of her child, were subsequently used against her in a criminal prosecution for incest. For the reasons detailed in the dissent to the Court of Appeals decision, see Adcock v. State, 208 Ga. App. 346, 350-353 (430 SE2d 606) (1993) (Beasley, J., dissenting), we find that the self-incriminating statements made during the civil hearing were not voluntary and, therefore, should not have been admitted in the criminal trial. Jackson v. Denno, 378 U. S. 368 (84 SC 1774, 12 LE2d 908) *760(1964). Accordingly, we reverse the judgment of the Court of Appeals.
Decided January 31, 1994.
Lanser, Levinson & Paul, Adrian F. Lanser III, Christopher G. Paul, for appellant.
T. Joseph Campbell, District Attorney, for appellee.

Judgment reversed.


Clarke, C. J., Hunt, P. J., Benham, Fletcher, Sears-Collins, Hunstein, JJ., and Judge Robert J. James concur. Carley, J., disqualified.